SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 Date of Announcement:07October2013 BT Group PLC (Translation of registrant's name into English)  BT Group PLC  81 Newgate Street  London  EC1A 7AJ  England (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosure 1 Holdings in Company Enclosure 2 Transaction in Own Shares Enclosure 3 BT Sport passes the million mark Enclosure 4 Transaction in Own Shares Enclosure 5 Transaction in Own Shares Enclosure 6 Transaction in Own Shares Enclosure 7 Total Voting Rights Enclosure 8 Director/PDMR Shareholding Enclosure 9 Director/PDMR Shareholding Enclosure 10 Director/PDMR Shareholding Enclosure 11
